DETAILED ACTION

The Amendment filed January 14, 2022 has been received and considered.

Specification
The disclosure is objected to because of the following informalities: in lines 3 and 8 of amended paragraph 0062 of the specification, the term “cavity opening 32” should read –cavity opening 33—as previously pointed out in the first office action.  
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  in lines 1-2 of the claim, the phrase “wherein said at least one wall comprises at least one bottom wall” is a duplicate recitation of the same bottom wall previously claimed in lines 8-9 of Claim 11, from which this claim depends therefrom.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO document no. WO 02/099305 to Malagoli et al.
	Regarding Claim 11, Malagoli et al disclose a thrust device 7/12/13 of a brake
caliper 2 for a disc brake 1 (see Figure 1) having all the features of the instant invention
including: a thrust device body 12/13 adapted to be translated inside a guide device (i.e., the bore for thrust body 12/13), the thrust device body 12/13 defining an internal cavity (i.e., the inside of element 12/14 shown in Figure 2) at least partially open and facing towards an object to be pushed, including a brake pad 4a,4b associable with the thrust device 7/12/13, the internal cavity (i.e., the inside of element 12/14) being and wherein the at least one heat dissipation element 13 is made as a single piece with the thrust device body 12/13 (see Figure 2, wherein heat dissipation element 13 can be readable as being made as a single piece with the thrust device body 12/13 via its connection at teeth 20 and/or elements 21/22, all of which join the heat dissipation element 13 and thrust device body portion 12 together as a single piece).
	Alternatively, Malagoli et al disclose most all the features of the instant invention as applied above, except wherein the at least one heat dissipation element 13 is made as a single piece with the thrust device body 12/13.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the heat dissipation element of Malagoli et al so that it is made as a single piece with the thrust device body as a matter of design preference in order to minimize the overall number of parts to the thrust device assembly.  Designing the heat dissipation element to be integral with 
	Regarding Claim 12, see the plurality of heat dissipation elements 23 of element 13.
	Regarding Claim 13, Malagoli et al disclose most all the features of the instant
invention as applied above, except for the heat dissipation element comprising a plate-
like body.
	It would have been obvious to one of ordinary skill in the art before the effective
fling date of the claimed invention to have designed the heat dissipation element of
Malagoli et al  be a plate-like body as a matter of design preference dependent upon
the overall size of the piston the heat dissipation element is housed in.
	Regarding Claim 14, note that the body of the heat dissipation element 12 is
equipped with at least one through opening 23 facing in an axial direction (see Figures 1
and 3).
	Regarding Claim 15, note that the body of the heat dissipation element 13 is
equipped with a plurality of through openings 23 (see Figures 1 and 3).
	Regarding Claim 16, Malagoli et al further disclose that the at least one heat
dissipation element 13 comprises a disc-like body (see Figure 3).
	Regarding Claim 17, see through-opening 23 shown in Figure 3.
	Regarding Claim 18, see the plurality of through openings 23 shown in Figure 3.
	Regarding Claim 19, Malagoli et al further disclose that the at least one wall 14
comprises at least one bottom wall (see Figure 2 and the lower element 14 portion) and

the inside of element 12/14) from the bottom wall (i.e., the lower element 14), forming at
least one portion 21/22 placed at an opposite side with respect to a cavity opening (i.e.,
the right side opening of the cavity inside element 14), that faces axially towards an
object to be pushed (see Figure 2), including the brake pad 4a,4b associable with the
thrust device 7/12/13, and a portion 20 for attachment to the bottom wall (lower element
14) which forms a connection with the bottom wall (see Figure 2).
	Regarding Claim 20, see that the heat dissipation element 13 comprises a
column-shaped body (see Figure 2), wherein the column shaped body 13 forms a free
end 21/22 projecting in the internal cavity (inside of element 12/14 as shown in Figure 2).
	Regarding Claim 21, Malagoli et al further disclose that the at least one wall 14
of the thrust device 7/12/13 comprises an edge 15 adapted to contact the brake pad
4a,4b associated with the thrust device, wherein said edge 15 delimits at least one
through opening 23 for air passage, so as to allow passage of air from and towards said
internal cavity (see the inside of element 14), and said at least one through opening 23
for air passage faces at least in a thrust device radial direction, so as to allow passage
of air from and towards said internal cavity even when the thrust device 7/12/13 is in
contact with, or pushes the brake pad 4a,4b (see Figure 3 and page 6 line 23 — page 7
line 3).
	Regarding Claim 22, Malagoli et al further disclose that the at least one wall 14
of the thrust device 7/12/12 comprises an edge 15 adapted to contact the brake pad
4a,4b associable with the thrust device, wherein said edge 15 delimits a plurality of

plurality of through openings 23 for the air passage (see Figure 3).
	Regarding Claim 23, see how the al least one wall 14 has an extension in
an axial direction shorter than the extension of the body of said at least one heat
dissipation element 13 (see Figure 2}, so that said at least one heat dissipation element
13 comprises an abutting portion (see Figure 1 and the portion of element 13 nearest
element 23’ contacting brake pads 4a,4b), adapted to contact the object to be pushed,
avoiding said at least one wall 14 to contact the object to be pushed associable with the
thrust device 7/12/13 (see Figure 7).
	Regarding Claim 24, note that the at least one heat dissipation element 13 of
Malagoli et al is made as a single piece with said at least one wall 14 of the thrust device 7/12/13 via elements 20 and/or elements 21/22 joining the two mating parts together.
 	Regarding Claim 25, see Figure 1 of Malagoli et al wherein the thrust device 7/12/13 is a piston 7 sealingly housed in a cylinder of a hydraulic actuation cylinder-piston unit.
	Regarding Claim 26, see Figure 1 of Malagoli et al wherein the guide device 2 is formed by a cylinder of a hydraulic actuation cylinder piston unit.
	Regarding Claim 27, see Claim 11 above and further note that Malagoli et al disclose a brake caliper 2 comprising a caliper body and at least one thrust device 7/12/13 comprising a thrust device body 12/13.
	Regarding Claim 28, Malagoli et al disclose a method of manufacturing a brake
caliper thrust device 7/12/13 for a disc brake 1, the method having most all the features

element being welded on the one wall of the thrust device.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have welded the heat dissipation element of
Malagoli et al to the wall of the thrust device as a matter of design preference
dependent upon the desired connection between the two mating components. A weld
would create a stronger and more secure connection between the wall and the heat dissipation element.
	Regarding Claim 29, Malagoli et al disclose a method for manufacturing a brake caliper thrust device for a disc brake, the method having most all the features of the instant invention, as outlined in Claim 11 above, except for providing the thrust device by means of an additive manufacturing technique or additive manufacturing.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have manufactured the brake caliper thrust device
of Malagoli et al by means of additive manufacturing as a matter of design preference
dependent upon the desired overall strength of the thrust device, costs of device
materials, and other such manufacturing constraints.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Malagoli et al reference shows a thrust device made in two pieces contrary to that now claimed in amended independent Claims 11 and 27-29. 
In response to this, applicant’s attention is directed to the rejection above.  As highlighted therein, the heat dissipation element 13 of Malagoli et al is essentially a single piece with the thrust body 12 via elements 20 and/or elements 21 and 22.  Element 20 (teeth of element 13) and elements 21 and 22 (a groove and a projection) all connect heat dissipation element 13 to the body 12 of the thrust device.  Since the elements are all connected together, they are readable as being a single piece.  And alternatively, one of ordinary skill in the art could also glean that designing the heat dissipation element to be integral with the thrust body is a matter of design preference to minimize the overall number of parts to the thrust device assembly.  It is for these reasons that the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/10/22